Citation Nr: 1504819	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-29 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Georgetown Memorial Hospital (GMH) on August 15, 2007.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina (MUSC) from August 16, 2007 to August 22, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2008 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.  

The March 2008 decision, in pertinent part, denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007.  In June 2008, the Veteran filed a Notice of Disagreement.  A Statement of the Case was furnished in September 2008 and reissued in October 2008 upon receipt of additional evidence.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2008.

The September 2008 decision denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007.  In October 2008, the Veteran filed addtioanal evidence in support of the claim that was also construed as a Notice of Disagreement.  The Veteran was furnished a Statement of the Case in October 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2008.

In September 2010, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In December 2010, the Board remanded these claims for additional development.  

In May 2012, the Board issued a decision that denied the Veteran's claims for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007 and payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated its May 2012 decision denying the claims for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007 and payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007.    

In November 2014, the Veteran testified before the undersigned at a new video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is no paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).    

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cardiac condition status post bypass and bundle branch blockage due to VA treatment in May 2007 has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claims.  

Regarding his claim for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007, the Veteran testified at his November 2014 hearing that within 90 days after his August 2007 treatment, he had twice contacted the billing department of the Charleston VAMC to request reimbursement for these medical expenses.  Specifically, the Veteran reported that he had called the Charleston VAMC and spoken to someone in the billing department about his situation.  He stated that the billing personnel had taken down his information and informed him that VA would get back to him.  He indicated that after undergoing a procedure at the VAMC where he had three stents implanted, he contacted the billing department of the Charleston VAMC a second time regarding his reimbursement claim and was again informed that VA would get back to him.  However, he never heard from VA about this matter until he refiled another claim for reimbursement in September 2008.  The Veteran also indicated that he had listed both United Healthcare Insurance Company and VA as his forms of insurance when he filled out his insurance information at MUSC, but that he was uncertain whether MUSC had ever submitted a claim for reimbursement to VA for the August 16, 2007 to August 22, 2007 treatment after being told that United Healthcare Insurance Company would not cover the medical expenses.  Given that such information would be pertinent to whether the Veteran filed a timely claim for reimbursement of medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007, an attempt to obtain such information should be made on remand.  

With respect to his claim for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007, the Veteran testified at his November 2014 hearing that it had been his understanding that VA had authorized the diagnostic left heart catheterization that he had undergone at GMH on August 15, 2007.  Specifically, he reported that following the advice of his friends, he had sought medical consultation at a private facility to determine whether it would be appropriate for him to have his arteries unclogged.  However, he began to experience chest pains at the private facility, which prompted Dr. Williams to administer medical treatment.  The Veteran stated that after he had informed Dr. Williams of his ongoing cardiac treatment at the Charleston VAMC, Dr. Williams had contacted the Charleston VAMC to request the Veteran's medical records.  The Veteran indicated that he was uncertain whether Dr. Williams had solely requested medical records pertaining to his heart condition, or whether Dr. Williams had also requested a referral and authorization from VA for immediate private medical treatment.  Given that Dr. William's potential request for authorization and referral would be pertinent to the Veteran's claim for reimbursement of medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007, an attempt to obtain such information should be made on remand.      

Finally, the Board notes that it does not appear that the Veteran's claims file is complete.  Specifically, many documents pertaining to the Veteran's claims for reimbursement of unauthorized medical expenses are outstanding, to include the initial claims, rating decisions, Notices of Disagreement, Statements of the Case, VA Form 9s, and August 2007 private treatment records from GMH and MUSC.  Therefore, as the Board is already remanding the Veteran's claims for other reasons, the rest of the Veteran's claims file pertaining to his claims for reimbursement should also be associated with his claims file on remand.  Reasonable efforts should be undertaken to retrieve these outstanding documents, to include affording the Veteran an opportunity to provide copies of any outstanding documents.       




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding documents pertaining to the Veteran's claims for reimbursement of unauthorized medical expenses and associate them with the claims file.  Such outstanding documents include, but are not limited to, the initial claims, rating decisions, Notices of Disagreement, Statements of the Case, VA Form 9s, and August 2007 private treatment records from GMH and MUSC.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit any of these documents for VA review.   

2.  Contact the VAMC in Charleston, South Carolina, and attempt to verify the following: 

a) Whether there is any documentation for the time period from August 2007 to May 2008 of the Veteran's attempts to file a claim for reimbursement of  unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007; 

b) Whether there is any documentation for the time period from August 2007 to May 2008 of the Medical University of South Carolina's attempts to file a claim for reimbursement of medical expenses for treatment provided to the Veteran from August 16, 2007 to August 22, 2007; and 

c) Whether there is any documentation in August 2007 of any requests for referral/authorization of immediate private medical treatment made by Dr. Williams of Georgetown Memorial Hospital.  

Attempts to verify this information should include, but not be limited to, obtaining VA medical records dated from August 2007 to May 2008 from the Charleston VAMC and obtaining any Reports of Contact with the Veteran from the billing department of the Charleston VAMC.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit any of these documents for VA review.   

3.  After the Veteran has signed the appropriate release, contact the Medical University of South Carolina to obtain any documentation for the time period from August 2007 to May 2008 of the Medical University of South Carolina's attempts to file a claim with the Charleston VAMC for reimbursement of medical expenses for treatment provided to the Veteran from August 16, 2007 to August 22, 2007.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit any of these documents for VA review.   

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






